 In the Matter of LACLEDE GAS LIGHT CO_IIPANY, EMPLOYERandINTER-NAT1ONAL UNION OF OPERATING ENGINEERS, LOCALS No. 2A, 2B, AND2C, AFL, PETITIONERCase No. 1.-RC-299.Decided February 2, 19.19DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the following rea-sons:The Petitioner seeks an election in a unit composed of the licensedand operating engineers employed at Station A and the Shrewsbui!yplant of the Employer.The Employer and the Intervenor 1 contend,inter alia,that the present petition should be dismissed as untimelyfiled, because at the time of its filing the requested employees wereinvolved in another representation proceeding that was then pendingbefore the Board.2*Houston, Reynolds,and Murdock.'United Gas,Coke,and Chemical workers of America,Local 6, C. I 02The record shows that^t the 'utset of the hearinn Tntern'tional Union of OperatingEngineers,Local 148,A F L , made anappearance,and after entering a formal objection tothe proceedings,it then withdrew81 N. L.R. B., No. 82.462 LACLEDE GAS LIGHT COMPANY463On May 21, 1947, almost a year before the instant petition was filed,the Employer filed a petition for certification of representatives-3Ahearing on the Employer's petition was held on August 13 and 14,1947, and on February 14, 1948, the Board issued a Decision andDirection of Election.'On April 27, 1948, the Board having recon-sidered that decision, issued a Supplemental Decision, Order SettingAside Direction of Election, and Second Direction of Election .5 11,this Supplemental Decision, as later corrected and amended, theBoard directed that an election be held among the following group ofemployees who it found constituted an appropriate unit:all employees employed in the Employer's water gas manufactur-ing and gas distribution department in St. Louis County and inthe Employer's departments in the City of St. Louis listed inAppendix A, including dispatchers, but excluding engineers,clerks, estimators, office employees, and all supervisors,' .. .'The exclusions herein enumerated apply to both the St. Louis County and theCity of St.Louis operations of the Employer.The Board's official records show that on November 24, 1948, pur-suant to the results of the election held in the earlier proceeding onAugust 31, 1948, the Board certified the Intervenor as the exclusivebargaining representative of the employees in the above-describedappropriate unit.The Petitioner argues that the licensed and operating engineersemployed at Station A and the Shrewsbury plant of the Employerwere excluded from the unit found appropriate in Case No. 14-RE-18by reason of the fact that the employee classification "engineers" islisted among the excluded categories in the Board's unit findingtherein.We disagree.The description of the unit found appro-priate in that case was intended to cover all employees of theEmployer on behalf of whom the Intervenor and Local 148 had bar-gained for several years.Since 1935 the operating engineers at Sta-tion A had been included with other employees of the Employer'sCity of St. Louis operation in the bargaining unit represented by theIntervenor and its predecessor.Since 1941 the operating engineersemployed in the Shrewsbury plant had been represented by Local148 as part of a unit of the production and distribution employeesof the St. Louis County operation which the Employer acquiredshortly before it filed its petition in the prior case.The bargainingcontract covering the employees of the St. Louis County operationin effect at the time that operation was acquired by the Employer listed' Case No.14-RE-18.4 76 N L R B 199677 N. L. R. B. 354 464DECISIONS OF NATIONALLABOR RELATIONS BOARD4'engineers"as an excluded category.Evidence adduced at the hear-ing indicates that the term"engineers"as used in that contract wasintended to cover only professional engineers.The term "engineers"appearing in our description of the appropriate unit in Case No.14-RE-18 is likewise limited to professional engineers as distin-guished from operating engineers.Accordingly,we find that thelicensed and operating engineers whom the Petitioner is here seekingto represent are included in the unit found appropriate in the earliercase.The Petitioner filed its petition herein on May 3, 1948.At thattime, as noted above, there was pending before the Board, anotherproceeding which involved,among others,the employees claimed bythe Petitioner.Although theBoard's decision in the earlier casehad already issued when the Petitioner's petition was filed, the elec-tion had not yet been held. In effect, therefore,the Petitioner wasseeking intervention in the earlier proceeding although its claim wasasserted in the form of a petition rather than in the form of a mo-tion to intervene.The Board has frequently permitted labor organi-zations to intervene in representation proceedings after the close ofthe hearing if they establish that, as of the time of the hearing, theyhad a representative interest among the employeeswithwhom theproceeding is concerned.rThe Board'sofficial records indicate thatat the time of the hearing in the earlier case, the Petitioner did nothave a representative interest in the employees it currently desiresto represent.In fact, it did not show an interest in those employeesuntil several months after that hearing had closed.In view of thesecircumstances, we find that the Petitioner was not entitled to inter-vene in the earlier proceeding or assert a claim with respect to theemployees who were involved in that proceeding by filing a petition.7We shall therefore dismiss the petition.ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.6Matter of Harris Transfer & Warehouse Company, 79N. L.R. B. 1420.7Matter of Consolidated Vultee Aircraft Corporation,80 N. L.R. B. 118.